Citation Nr: 0419028	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory disorder.

2.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2003, the Board remanded this case for 
the veteran to be afforded consideration under the Veterans 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  In May 1969 and August 1989 rating decisions, service 
connection for a chest condition, characterized as chronic 
bronchitis, was denied.  The veteran did not perfect his 
appeal.  

2.  Evidence submitted since the May 1969 and August 1989 
decisions which denied service connection for a lung disorder 
characterized as bronchitis, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran's current respiratory disabilities, diagnosed 
as bronchitis and chronic obstructive pulmonary disease, are 
not related to disease or injury in service.  


CONCLUSIONS OF LAW

1.  The May 1969 and August 1989 rating decisions which 
denied service connection for a chest condition, 
characterized as chronic bronchitis, are final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the May 
1969 and August 1989 rating decisions; thus, the claim of 
service connection for a respiratory disorder, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 


First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a December 2003 letter 
and a March 2004 supplemental statement of the case.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claims were originated many years 
ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 
(Fed Cir. 2004).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran was afforded a VA examination to 
include a medical opinion.  There records which satisfy 
38 C.F.R. § 3.326.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The veteran was separated from service in September 1945.  In 
February 1969, the veteran filed a claim for VA compensation 
benefits.  He indicated in his application that he had a 
respiratory disorder.  

Service medical records as well as a post-service VA 
hospitalization report were obtained.  

The service medical records showed that on induction, there 
was a history of inactive tuberculosis.  During service, in 
December 1943, the veteran was treated for nasopharyngitis, 
catarrhal, acute.  The separation examination revealed no 
respiratory abnormalities.  The chest x-ray was noted to be 
normal.

A VA hospitalization report, dated from February to March 
1969, showed that the veteran was treated for a pulmonary 
infection.  It was noted that the pulmonary infection had 
been present since the past December.  Chest x-rays failed to 
demonstrate any pathology and pulmonary function tests did 
not suggest obstructive phenomenon.  The discharge diagnosis 
was chronic bronchitis.  It was indicated that pulmonary 
emphysema was not found.  

In a May 1969 rating decision, service connection for a chest 
condition, characterized as chronic bronchitis, was denied.  
The basis of the denial was that current respiratory disorder 
was not related to service.  The veteran did not appeal that 
rating decision.  

A July 1969 VA examination report showed that on x-ray, there 
was a very moderate amount of chronic peribronchial and 
interstitial fibrosis in the lower lungs.  

In April 1989, a claim of service connection for residuals of 
chemical exposure was received.  In June 1989, the veteran 
was afforded a VA examination.  At that time, the veteran 
reported that during service, he was hospitalized for lung 
disease due to exposure to chemical gas.  He related that he 
was "gassed" while he was in France and was hospitalized 
for 2 weeks.  Current x-rays of the chest were normal.  
Physical examination and testing resulted in a diagnosis of 
restrictive lung disease secondary to chemical exposure.  

In an August 1989 rating decision, service connection for a 
lung disorder characterized as bronchitis, secondary to 
chemical exposure, was denied.  The basis of the denial was 
that there was no evidence of chemical exposure during 
service or treatment for chemical exposure during service.  
The veteran did not appeal that rating decision.  

Thereafter, additional VA records were received.  January 
1996 x-rays revealed a probable small amount of left pleural 
effusion or a small amount of pulmonary infiltrate at the 
left lung base.  There appeared to be mild congestive changes 
present in the lung fields.  

In correspondence from the veteran, he indicated that he was 
treated at a field hospital in France for chemical/Mustard 
Gas exposure.  In May 1997, the veteran testified at a 
personal hearing at the RO before a hearing officer.  The 
veteran related that when his company entered a building in 
France, they were exposed to Mustard Gas.  Afterwards, he and 
other servicemembers were hospitalized.  Two men went blind.  
The veteran indicated that he was seen for lung and eye 
complaints.  The veteran reported that he was having problems 
breathing and that these problems persisted during service.  
On his discharge examination, he reported that he had an x-
ray which showed that he had pitting of the lungs.  When he 
was separated from service, he was treated for breathing 
problems.  In the 1960's, he was hospitalized.

Thereafter, service records were received which consisted of 
a copy of the veteran's WD AGO Form 53-55 as well as payroll 
paperwork forms.  They contained no medical information or 
documentation of Mustard Gas or other chemical exposure.  

Thereafter, additional VA records were obtained.  In February 
1998, it was noted that the veteran had severe bronchitis 
this year.  The veteran was also treated for pneumonia which 
was noted to have cleared by March 1998.  In August 1998, he 
was again treated for bronchitis.  In March 2000, it was 
noted that the veteran had a history of chronic obstructive 
pulmonary disease (COPD).  In May 2000, the veteran exhibited 
a productive cough and shortness of breath.  In September 
2000, the veteran continued to exhibit respiratory symptoms.  
He had coarse breath sounds, shortness of breath.  His lungs 
sounds had diffuse scattered crackles to bases.  The veteran 
was diagnosed as having COPD and bronchitis during that 
month.  In March 2002, bilateral basal rales were heard with 
diffuse wheezes.  Again, the veteran was diagnosed as having 
COPD and bronchitis.  

In September 2002, the veteran was afforded a VA examination.  
The veteran reported that he was a smoker from 1942 to 1949.  
The examiner stated that the veteran had a long-standing 
chronic lung problem which started while the veteran was on 
active duty and apparently had not caused any major localized 
lung pathology, but which might very well be responsible for 
some of his generalized lung pathology.  The examiner stated 
that the veteran had chronic obstructive pulmonary disease 
which was probably moderately disabling.  He indicated that 
while the pulmonary function testing revealed obstructive 
defect, the examiner felt that his defect was restrictive.  
The impression was chronic obstructive pulmonary disease with 
interstitial changes.

In September 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had smoked for 30 
years and stopped smoking 30 years ago.  He complained of 
shortness of breath.  Physical examination and pulmonary 
function testing resulted in a diagnosis of COPD from 
previous smoking.  The examiner noted that the chest x-ray 
revealed some signs of pulmonary congestion with was 
consistent with his history of congestive heart failure.  

In October 2003, the veteran was afforded a VA examination.  
The examiner stated that he had reviewed the claims file and 
the prior examination.  The examiner went through the 
pertinent past records.  Physical examination and pulmonary 
function testing was completed.  The examiner stated that 
there was no objective evidence of any lung damage or airway 
disorder secondary to the veteran's claimed chemical exposure 
during active service.  The examiner further opined that 
there was no evidence of COPD as per the prior pulmonary 
function testing and chest x-rays.  The examiner indicated 
that the veteran had signs and symptoms consistent with 
chronic bronchitis which could be secondary to his history of 
smoking.  The examiner stated that the veteran had a history 
of pseudomonas lung infection in 1969.  The examiner 
indicated that there was no evidence of lung damage secondary 
to prior tuberculosis or fungal lung infection or secondary 
to (alleged) prior chemical exposure.  




New and Material Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
application to reopen the claim of service connection was 
received prior to that date.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In essence, at the time of the prior denial in May 1969, the 
basis of the denial of direct service connection was that 
current respiratory disorder was not related to service.  

At the time of the August 1989 denial, the basis of the 
denial of service connection on the basis of chemical 
exposure was that there was no evidence of chemical exposure 
during service or treatment for chemical exposure during 
service. 

The May 1969 and August 1989 rating decisions are final.  38 
U.S.C.A. § 7105.  

With regard to the matter of whether new and material 
evidence has been received to reopen the claim of service 
connection for a respiratory disorder, new and material 
evidence has been received.  Specifically, in September 2002, 
the veteran was afforded a VA examination.  The examiner 
stated that the veteran had a long-standing chronic lung 
problem which started while the veteran was on active duty 
and apparently had not caused any major localized lung 
pathology, but which might very well be responsible for some 
of his generalized lung pathology.  The examiner stated that 
the veteran had COPD as well as restrictive lung disease.  

This evidence is new and material because it is competent and 
states that the veteran has a current respiratory disability 
which started while the veteran was on active duty.  The 
veteran's claims filed was not reviewed in conjunction with 
that examination, as noted by the examiner.  However, in 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156.  Therefore, the claim of 
service connection for a respiratory disorder is reopened.  


Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee; Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The record does not establish combat service.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.  

In addition, under the governing regulation pertaining to 
exposure to mustard gas and Lewisite, presumptive service 
connection is warranted if the veteran has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed certain specified conditions.  38 C.F.R. § 3.316.  
(It is noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions which are associated with 
full body exposure to nitrogen, sulfur mustard or Lewisite.)

In this case, the veteran alleges gas/Mustard Gas exposure.  
This allegation is not supported in the record.  There is no 
evidence corroborating the veteran's allegation of having 
chemical/gas exposure to include full-body mustard gas 
exposure.  While the veteran argues that his current 
respiratory problems are related to inservice chemical 
gas/mustard gas exposure, he is not competent to render such 
opinions as he is a layman and does not possess medical 
expertise or training.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).

The service medical records showed that on induction, there 
was a history of inactive tuberculosis.  During service, in 
December 1943, the veteran was treated for nasopharyngitis, 
catarrhal, acute.  The separation examination revealed no 
respiratory abnormalities.  The chest x-ray was noted to be 
normal.  Thus, during service, the veteran was not treated 
for a respiratory disorder.  There was no documentation of 
any respiratory injury.  The veteran had no respiratory 
disease during service.  He had no respiratory disease when 
he was separated from service.  

Following service, the competent evidence establishes that 
the veteran was diagnosed as having chronic bronchitis in 
1969, over 20 years after the veteran's separation from 
service.  He was also diagnosed as having chronic 
peribronchial and interstitial fibrosis in the lower lungs, 
by x-ray.  

Approximately 20 years later, the veteran reported to a VA 
examiner in June 1989 that he was exposed to chemical gases 
during service.  The diagnosis was restrictive lung disease 
secondary to chemical exposure.  However, the Board notes 
that to the extent that the examiner documented that the 
veteran had chemical/gas exposure, the examiner relied on the 
history as provided by the veteran.  The United States Court 
of Appeals for Veterans Claims ("the Court") has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, while this opinion is competent with regard to the 
diagnosis of current disability, it is not competent with 
regard to the etiological reference because it was based on 
veteran's statements, not on the record, and not 
independently of the veteran's rendition of his history.  

Thereafter, the veteran continued to be diagnosed with 
bronchitis as well as pneumonia and COPD.  

There are several medical opinions of record.  In September 
2003, a VA examiner opined that the veteran had COPD which 
was related to his history as a smoker.  In October 2003, a 
VA examiner stated that he had reviewed the claims file and 
the prior examination.  The examiner opined that the veteran 
had signs and symptoms consistent with chronic bronchitis 
which could be secondary to his history of smoking.  The 
examiner also opined that the veteran had a history of 
pseudomonas lung infection in 1969, but there was no evidence 
of lung damage secondary to prior tuberculosis or fungal lung 
infection or secondary to (alleged) prior chemical exposure.  

In sum, there is no competent evidence relating current 
respiratory diagnoses of bronchitis and COPD to disease or 
injury in service and/or to include alleged chemical 
exposure.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, as the medical professionals have 
determined that the veteran's current respiratory 
disabilities are not related to service, the Board cannot 
substitute its own medical judgment.  These medical opinions 
are not contradicted by competent evidence.  The June 1989 
medical opinion is only competent as to diagnosis, as noted.   

To the extent that the veteran may contend that there is any 
relationship between the veteran's currently diagnosed COPD, 
his history of smoking, and his service, legislation has been 
enacted which effectively prohibits service connection for 
disability based on a veteran's addiction to nicotine.  See 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; see also Kane v. 
Principi, 17 Vet. App. 97, 193 (2003).

The competent medical evidence on file is afforded more 
probative value and outweighs the lay statements.  
Accordingly, service connection for disabilities of the right 
shoulder, neck, and hips is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a respiratory disability 
is reopened.  Service connection for a respiratory disability 
is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



